 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 754 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Honoring the citizen-soldiers of the National Guard of the State of Pennsylvania, including the 56th Brigade Combat Team (Stryker) of the Pennsylvania Army National Guard on its return to the United States from deployment in Iraq. 
 
 
Whereas the members of the Army National Guard and Air National Guard of the State of Pennsylvania reside throughout the State and come from various communities, backgrounds, and professions; 
Whereas units and members of the Pennsylvania National Guard have been deployed, and are continuously being deployed, in support of United States military operations at home and overseas in Iraq, Afghanistan, and dozens of other countries; 
Whereas one such unit, the 56th Brigade Combat Team (Stryker) of the Pennsylvania Army National Guard, is composed of approximately 4,000 citizen-soldiers from throughout the State of Pennsylvania; 
Whereas the 56th Brigade Combat Team (Stryker), following a mobilization and deployment to Kosovo in 2003, was placed on Federal active duty for a second overseas mobilization on September 19, 2008, and deployed to Iraq on January 15, 2009; 
Whereas during the deployment of the 56th Brigade Combat Team (Stryker) in Iraq, the brigade was primarily engaged in convoy security, force protection, provincial reconstruction, and base operations missions; and 
Whereas the 56th Brigade Combat Team (Stryker) returned to the United States and demobilized in September 2009, upon completion of one year of service in support of military operations in Iraq: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its gratitude to the members of the Army National Guard and Air National Guard of the State of Pennsylvania and their families for their service and sacrifice on behalf of the United States; 
(2)commends the members of the 56th Brigade Combat Team (Stryker) of the Pennsylvania Army National Guard on the completion of their most-recent deployment to Iraq; and 
(3)recognizes the achievements of the members of the 56th Brigade Combat Team (Stryker), and all other formerly and presently deployed Pennsylvania Army National Guard and Air National Guard units and members, for their exemplary service. 
 
Lorraine C. Miller,Clerk.
